 BEAVERS PACKING COMPANY233BEAVERS PACKINGCOMPANYandUNITEDPACKINGHOUSE WORKERS OFAMERICA(CIO),PETITIONER.CaseNo. 1O-RC-1490.November'3011951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John S. Patton, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The business of the Employer, Beavers Packing Company, apartnership with its principal office and place of business in Newnan,Georgia, is engaged in the business of slaughtering livestock and ofprocessing and selling meat and animal byproducts.During the12-month period ending June 30, 1951,1 the Employer's total pur-chases amounted to approximately $1,550,000, of which approximately$462,000was shipped to the Employer from points outside theState of Georgia.During the same period, the Employer's salesamounted to $1,946,000, all of which represent sales made within theState.None of the meat sold by the Employer during the period inquestion was reshipped to points outside the State as it was not fed-erally inspected.Of the animal byproducts sold during this period,a total of approximately $46,900 was shipped to the following threecompanies : Sam A. Womack & Company, Atlanta, Georgia, whichobtained approximately $23,900 worth of hides; Shoen Brothers, At-lanta,Georgia, which obtained $7,950 worth of tankage; and G.Bernd, Macon, Georgia, which obtained $15,000 worth of grease.Each of these three companies is a dealer in animal byproducts.Wo-mack sells its products through brokers located in Atlanta and Macon,Georgia.It appears that annually, Womack sells about $150,000worth of products of which about 20 to 30 percent is destined for out-of-State shipment.The annual sales of Shoen Brothers total ap-proximately $1,400,000, of which approximately 70 percent representssales to out-of-State customers.During the year 1950 the sales of3 All the commerce figures appearing in the record with respect to the Employer's opera-tions cover the 6-month period ending June 30, 1951.As the standards which the Boardleas adopted for the assertion of jurisdiction were computed on the basis of annual opera-tions,we have projected the 6-month totals for an additional half-year,thereby obtainingan estimate for an annual period.97 NLRB No. 43. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Bernd Company amounted to $1,500,000, of which approximately50 percent represent sales to customers outside the State.We find, contrary to the Employer's contention, that the assertion ofjurisdiction is warranted in this case. It is true, as the Employercontends, that the out-of-State purchases of the Employer standingalone are not sufficient to justify the assertion of jurisdiction.2How-ever, the Employer also makes sales to companies who are engaged inhandling goods destined for out-of-State shipment in the value of $25,-000 per annum, or more.3These sales together with the out-of-Statepurchases meet the aggregate of ratio test for asserting jurisdictionenunciated in theRutledge Paper Productscase.'Thus the $462,000of direct inflow is approximately 92 percent of the minimum directinflow requirement of $500,000; the sales amounting to $46,900 to firmseach of which annually ships more than $25,000 of its product outsidethe State is approximately 93 percent of the $50,000 minimum require-ment for local sales to companies over which the Board will assertjurisdiction.The total of these activities is considerably in excessof "100 percent."Accordingly, we find not only that the Employer is engaged in com-merce within the meaning of the Act, but also that it will effectuatethe policies of the Act to assert jurisdiction over it.2.The labor organization involved claims - to represent certainemployees of the Employer.3.A question affecting commerce -exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all production and maintenance employees includingtruck drivers, shipping and receiving clerks, gang leaders,5 but ex-cluding salesmen, watchmen,° the watchman-fireman,' the livestockbuyer,8 office employees, foremen, and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2Federal Dairy Co., Inc.,91 NLRB 638.sHollow Tree Lumber Company,91 NLRB 635.Rutledge Paper Products, Inc.,91 NLRB 625.5 The record shows that the gang leaders do not exercise any of the powers of a supervisorand we have therefore included them.6We have excluded the watchmen as guards because it appears that they devote all theirtime to protecting the Employer's property.The Fuller AutomobileCo., 88 NLRB 1452.7As the watchman-fireman devotes the majority of his time to his dutiesas a watchman,we have excluded him.Wsley Manufacturing Company,92 NLRB 40.' As the livestock buyer performs excluqsively buying functions, we have, in accordancewith our usual practice in such cases, excluded him.South Georgia Pecan Shelling Com-pany,85 NLRB 591.